internal_revenue_service number release date index number ----------------------------------- --------------------- ------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc psi b06 plr-151426-13 date april ----------------------------------------------- legend taxpayers ------------------------------------------------------------------------- x year date date date a --------------- ------ ----------------------- ----------------------------- -------------------------- ----- dear ------------------------ this letter responds to a letter dated date from taxpayers’ representative requesting permission pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for an extension of time to make an election under sec_59 of the internal_revenue_code and sec_1_59-1 of the income_tax regulations for year by making an election under sec_59 taxpayers’ are able to capitalize intangible_drilling_and_development_costs idcs for which an election was properly made under sec_263 and sec_1_612-4 of the income_tax regulations the taxpayers filed a joint federal_income_tax return for year during year the taxpayers owned interests in various flow-through and disregarded entities that incurred idcs and made proper elections to expense the idcs under sec_263 the taxpayers’ federal_income_tax return is prepared annually by the tax department of x an entity in which the taxpayers have an ownership_interest the taxpayers have instructed the employees of x that it is their preference where possible to delay recognition of expenses that would create tax preference items rather than unnecessarily incurring alternative_minimum_tax amt accordingly prior to year for each tax_year that the taxpayers incurred idcs for which a sec_263 election was made at the entity level the taxpayers made a corresponding sec_59 election to capitalize plr-151426-13 and amortize any portion of the idcs that would create an amt preference item if currently expensed by the taxpayers during year the taxpayers incurred idcs from their various passthrough and disregarded_entity investments and intended to make a timely sec_59 election the taxpayer’s representatives at x had made sec_59 elections with respect to idcs incurred in prior tax years and understood that the taxpayers were required to make an election to capitalize idcs on the taxpayers’ timely filed federal_income_tax return by attaching an election statement to the return the tax director of x oversaw the preparation and filing of the taxpayers’ year federal_income_tax return at the time this return was filed the tax director had worked at x and had overseen the preparation of the taxpayers’ federal_income_tax returns for a years the tax director understood the taxpayers’ intent to delay recognition of currently deductible idcs he also understood that the taxpayers incurred idcs in year for which a proper sec_263 election was made and that failure to make a sec_59 election in the time and manner prescribed under sec_1_59-1 would result in the taxpayers’ recognizing currently deductible idcs in year despite this knowledge the tax director and other x employees inadvertently failed to make the election to capitalize and amortize a portion of the idcs on the taxpayers’ timely filed federal_income_tax return as required by sec_1_59-1 this inadvertent omission was solely the result of the significant time pressure that x employees suffered in attempting to timely file the taxpayers’ federal_income_tax return by including the taxpayers’ share of income deductions and credits from the taxpayers’ business interests many of which were not reported to the taxpayers until several weeks prior to the extended due_date of the taxpayers’ year federal_income_tax return on date the tax director and other x employees discovered that the taxpayers had inadvertently failed to make a proper election to capitalize and amortize a portion of idcs per sec_1_59-1 while reviewing the taxpayers’ year federal_income_tax approximately two weeks after timely filing the year federal_income_tax return by the extended date deadline the taxpayers now seek an extension of time to file the a late sec_59 election for year under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations the taxpayers represent that granting the relief requested will not result in the taxpayers having a lower tax_liability in the aggregate for the tax years affected by the election than the taxpayers would have had if the election had been timely made taking into account the time_value_of_money the taxpayers also represent that they acted in good_faith and that granting relief will not result in prejudice to the interests of the government plr-151426-13 law and analysis sec_263 allows a taxpayer an election under regulations prescribed by the secretary to deduct idcs the regulations appear under sec_1_612-4 under sec_1 d the taxpayer may exercise the election by claiming idcs as a deduction on the taxpayer’s return for the first taxable_year in which the taxpayer pays or incurs such costs no formal statement is necessary but if the taxpayer fails to deduct the idcs the taxpayer is deemed to have elected to recover such costs through depletion to the extent that they are not represented by physical property and through depreciation to the extent that they are represented by physical property sec_59 allows a taxpayer to deduct ratably over a specified period any qualified_expenditure to which an election under sec_59 applies sec_59 includes in the definition of qualified_expenditure any amount which but for an election under sec_59 would have been allowable as a deduction determined without regard to sec_291 for the taxable_year in which paid_or_incurred under sec_263 relating to intangible drilling and development_expenditures sec_59 allows the taxpayer to deduct ratably over the year period beginning with the taxable_year in which such expenditure was made or in the case of a qualified_expenditure for intangible drilling and development_expenditures to deduct the expenditure ratably over the month period beginning with the month in which such expenditure was paid_or_incurred sec_59 specifically prohibits the deduction of the qualified_expenditures under any other section of the code if this option is elected sec_59 allows a taxpayer to make an election under sec_59 for any portion of any qualified_expenditure sec_1_59-1 prescribes the time and manner of making the sec_59 election according to sec_1_59-1 an election under sec_59 shall only be made by attaching a statement to the taxpayer’s income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins the taxpayer must file the statement no later than the date prescribed by law for filing the taxpayer’s original income_tax return including any extensions of time for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins plr-151426-13 under sec_301_9100-1 the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 allows automatic extensions of time for making certain elections sec_301_9100-3 allows extensions of time for making elections that do not meet the requirements of sec_301_9100-2 the commissioner will grant requests for relief under sec_301_9100-3 when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the internal_revenue_service and the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides in part that the government’s interest is considered prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate of all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 through have been satisfied accordingly the commissioner grants the taxpayers an extension of time of days from the date of this letter to make the election under sec_59 on the taxpayers’ federal_income_tax return for year with the appropriate service_center the rulings contained in this letter are based upon information and representations submitted by the taxpayers and the taxpayers’ representative and accompanied by a penalty of perjury statements executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code and the regulations thereunder plr-151426-13 specifically we express no opinion concerning whether the taxpayers satisfy the requirements of sec_263 or sec_59 this letter_ruling is directed only to the taxpayer who requested it under sec_6110 a letter_ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this ruling letter to your authorized representative we also are sending a copy of this letter to the appropriate industry director lb_i a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely associate chief_counsel passthroughs special industries by ______________________ patrick s kirwan acting senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
